DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  each erroneously includes two transitional phrases (e.g., “A flow rate calculation system including … the flow rate calculation system comprising…”)  It appears that Applicant intended to recite, at lines 3 of the claims, --the flow rate calculation system further comprising--.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 9-11 are allowed.  But for the objections set forth above, claims 1-8 and 12 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach a flow rate correction part that, on a basis of first pressure detected by the pressure sensor after a predetermined time has elapsed since stop flowing the fluid into the tank and second pressure included in the pressure change data and higher than the first pressure, corrects the estimated flow rate calculated by the flow rate calculation part (or the equivalent method step).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,865,205, US 2018/0246533 and US 7,979,165 disclose apparatus for, or methods of, storing pressure change data and temperature data to calculate fluid flow rates relative to a tank from which the pressure and temperature data are measured.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753              
5/5/22